In an action to recover damages for medical malpractice, the plaintiff appeals from (1) an order of the Supreme Court, Nassau County (Lockman, J.), dated June 26, 1989, which granted the defendant Patrick DeRosa’s motion for an unconditional order of preclusion and for summary judgment dismissing the complaint insofar as asserted against him because of the plaintiff’s failure to provide a further bill of particulars; and (2) a judgment of the same court, dated July 19, 1989, which is in favor of the defendant DeRosa and against the plaintiff.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on appeal from the judgment (see, CPLR 5501 [a] [1]).
The judgment is affirmed for reasons stated by Justice Lockman at the Supreme Court. Thompson, J. P., Lawrence, Eiber and Ritter, JJ., concur.